Exhibit 10.41


Amendment of Tax Allocation Agreement
Between
MAXXAM Inc.
and
The Pacific Lumber Company




WHEREAS, MAXXAM Inc. ("MAXXAM"), The Pacific Lumber Company ("Pacific Lumber"),
Scotia Pacific Holding Company ("Scotia"), and Salmon Creek Corporation ("Salmon
Creek") executed a tax allocation agreement as of March 23, 1993 covering all
taxable years during which Pacific Lumber, Scotia, and Salmon Creek were
included in MAXXAM's Federal consolidated income tax returns (the "Tax
Allocation Agreement"); and


WHEREAS, Pacific Lumber is currently a member of the affiliated group within the
meaning of Section 1504(a) of the Internal Revenue Code of 1986, as amended
("the Code"), of which MAXXAM is the common parent corporation (the "Group");
and


WHEREAS, Scotia, a wholly owned subsidiary of Pacific Lumber, is no longer a
member of the Group as a result of being merged into a newly formed wholly-owned
subsidiary of Pacific Lumber, Scotia Pacific Company LLC ("Scotia LLC"), on July
20, 1998; and


WHEREAS, Scotia LLC is not a member of the Group since it is a single member
limited liability company which has not elected to be treated as an association
taxable as a corporation and, therefore, is treated as a division of Pacific
Lumber pursuant to Treasury Regulation ss.301.7701-3(b)(1); and


WHEREAS, Salmon Creek Corporation, a wholly owned subsidiary of Pacific Lumber,
is no longer a member of the Group as a result of being converted into a single
member limited liability company, Salmon Creek LLC ("Salmon Creek LLC"), on
December 7, 1999; and


WHEREAS, Salmon Creek LLC is not a member of the Group since it is a single
member limited liability company which has not elected to be treated as an
association taxable as a corporation and, therefore, is treated as a division of
Pacific Lumber pursuant to Treasury Regulation ss.301.7701-3(b)(1); and


WHEREAS, MAXXAM and Pacific Lumber wish to amend the Tax Allocation Agreement as
contemplated herein.


NOW, THEREFORE, MAXXAM and Pacific Lumber hereby agree to the following
amendments to the Tax Allocation Agreement effective for periods beginning after
February 28, 1999:


1.
Paragraph 4.(a) of the Tax Allocation Agreement is replaced with, and superseded
by, the following language:



 
For purposes of making the computations described herein, Salmon Creek and any
Restricted Subsidiary which becomes a member of the Group (each a "PL Subgroup
Subsidiary") shall, together with Pacific Lumber, be treated as an affiliated
group of corporations ("the PL Subgroup"), the common parent of which is Pacific
Lumber, provided, however, that the PL Subgroup shall only include any
subsidiary to the extent that such subsidiary meets the test of affiliation
under Section 1504 of the Code as it would apply to the PL Subgroup.


 
 

--------------------------------------------------------------------------------

 
 
 
2.
Paragraph 4.(b) is amended by adding the following language after the first
sentence:



 
For the avoidance of doubt, Pacific Lumber's net operating losses are available
to offset Salmon Creek's 1999 taxable income recognized on the sale of its
Headwaters timberlands.



3.
Paragraphs 5.(a), (b), (c), (d), and (e) of the Tax Allocation Agreement are
deleted and shall not apply.



IN WITNESS WHEREOF, MAXXAM and Pacific Lumber have executed this Amendment of
Tax Allocation Agreement by duly authorized officers thereof as of December 31,
2001.





 
MAXXAM Inc.
     
By:
/s/ Paul N. Schwartz
 
Title:
President
             
The Pacific Lumber Company
       
By:
/s/ Gary L. Clark
 
Title:
Vice President - Finance
   
And Administration


 
 
 
 

--------------------------------------------------------------------------------

 